DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 23-41 are pending in the instant application.  Claims 32-41 have been withdrawn from further as being drawn to a nonelected invention.

2.	Claims 23-31 are under consideration in this Office Action.


3.	The terminal disclaimer filed on 02/04/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 10138506 and 10533202 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  The previous rejections of the claims on the ground of nonstatutory obviousness-type double patenting have been withdrawn.

4.	The previous rejection of the claims under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been withdrawn in view of the arguments filed 02/04/2021.

5..	In view of the arguments filed 02/04/2021, the previous rejection of the claims under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement has been withdrawn in favor of the instant rejection of the claims under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph 



Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 26-28 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for an enzymatic process for preparing tagatose from sucrose, the process comprising: (i) converting sucrose to glucose 1-phosphate (GIP) catalyzed by a sucrose phosphorylase (SP); (ii) converting GIP to glucose 6-phosphate (G6P) catalyzed by a phosphoglucomutase (PGM); (iii) converting G6P to fructose 6-phosphate (F6P) catalyzed by a phosphoglucoisomerase (PGI); (iv) converting fructose 6-phosphate (F6P) to tagatose 6-phosphate (T6P) catalyzed by fructose 6-phosphate epimerase (F6PE) comprising an amino acid sequence having at least 90% sequence identity with SEQ ID NO: 2, 4, 6, 8 or 11 and encoded by a polynucleotide comprising a nucleotide sequence having at least 90% sequence identity with SEQ ID NO: 1, 3, 5, 7, 9, or 10  and (v) converting the T6P produced to tagatose catalyzed by a tagatose 6-phospate phosphatase (T6PP) comprising an amino acid sequence having at least 90% sequence identity with SEQ ID NO: 13, 15, or 17 and encoded by a polynucleotide comprising a nucleotide sequence having at least 90% sequence identity with SEQ ID NO: 12, 14, or 16; does not reasonably provide enablement for any other embodiment as recited in the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
According to MPEP 2164.01(a), factors considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to:  (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. MPEP§ 2164.04 states that while the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the written enablement rejection. The language should focus 
The nature and breadth of the claims encompass any enzymatic processes for preparing tagatose from sucrose, the process comprising: (i) converting sucrose to glucose 1-phosphate (GIP) catalyzed by a sucrose phosphorylases (SP); (ii) converting GIP to glucose 6-phosphate (G6P) catalyzed by a phosphoglucomutases (PGM); (iii) converting G6P to fructose 6-phosphate (F6P) catalyzed by a phosphoglucoisomerases (PGI); (iv) converting fructose 6-phosphate (F6P) to tagatose 6-phosphate (T6P) catalyzed by a fructose 6-phosphate epimerases (F6PE); and (v) converting the T6P produced to tagatose catalyzed by a tagatose 6-phospate phosphatases (T6PP), where the F6PE and T6PP enzymes comprise an amino acid sequence having at least 60%, at least 70%, at least 80%, or least 85% sequence identity with SEQ ID NOs: 2, 4, 6, 8, 11, 13, 15, or 17.
The reference of Chica et al. (Curr Opin Biotechnol. 2005 Aug;16(4):378-84; reference of record) teaches that the complexity of the structure/function relationship in enzymes has proven to be the factor limiting the general application of rational enzyme modification and design, where rational enzyme modification and design requires in-depth understanding of structure/function relationships.  The reference of Singh et al. (Curr Protein Pept Sci. 2017, 18, 1-11; reference of record) reviews protein engineering methods including directed evolution, rational design, semi-rational design, and de-novo design; and states that despite the availability of a growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see entire publication especially Figs.1 and 3, and page 7, left column, lines 8-17).  Such protein engineering methods, however, only provide guidance for searching and screening for the claimed enzymes in the claimed enzymatic process for preparing tagatose from sucrose, which is not guidance for making and/or using the claimed invention.  The recitation of at least 60%, at least 70%, at least 80%, or least 85% sequence identity with SEQ ID NOs: 2, 4, 6, 8, 11, 13, 15, or 17 represents a partial sequence and structure where 60-80% of any of SEQ ID NOs: 2, 4, 6, 8, 11, 13, 15, or 17 varies by amino acid 
The specification provides guidance, prediction, and working examples a process for an enzymatic process for preparing tagatose from sucrose, the process comprising: (i) converting sucrose to glucose 1-phosphate (GIP) catalyzed by a sucrose phosphorylase (SP); (ii) converting GIP to glucose 6-phosphate (G6P) catalyzed by a phosphoglucomutase (PGM); (iii) converting G6P to fructose 6-phosphate (F6P) catalyzed by a phosphoglucoisomerase (PGI); (iv) converting fructose 6-phosphate (F6P) to tagatose 6-phosphate (T6P) catalyzed by fructose 6-phosphate epimerase (F6PE) comprising the amino acid sequence of SEQ ID NO: 11; and (v) converting the T6P produced to tagatose catalyzed by a tagatose 6-phospate phosphatase (T6PP) comprising the amino acid sequence of SEQ ID NO: 13.  
Thus, one skilled in the art must perform an undue amount of trial and error experimentation which includes making any amino acid deletions, substitutions, additions, and combinations thereof to any of SEQ ID NOs: 2, 4, 6, 8, 11, 13, 15, and 17; searching and screening for enzymes that still retain any epimerase and phosphatase activity; and determining whether the enzymes can be used in the claimed process for preparing tagatose. 
Therefore, in view of the overly broad scope of the claims, the specification’s lack of specific guidance and prediction, the specification’s lack of additional working examples, and the amount of experimentation required; it would require undue experimentation for a one skilled in the art to make and/or use the invention commensurate in scope with these claims.
Amending the claims to recite a F6PE comprising an amino acid sequence having at least 90% sequence identity with SEQ ID NO: 2, 4, 6, 8 or 11 and encoded by a polynucleotide comprising a nucleotide sequence having at least 90% sequence identity with SEQ ID NO: 1, 3, 5, 7, 9, or 10; and T6PP comprising an amino acid sequence having at least 90% sequence identity with SEQ ID NO: 13, 15, or 17 and encoded by a polynucleotide comprising a nucleotide sequence having at least 90% sequence identity with SEQ ID NO: 12, 14, or 16 would aid in overcoming the rejection.



Conclusion

8.	Claims 23-25 and 29-31 are allowed.

9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652